DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on December 30, 2021.
Claims 1-3 are pending in the instant application.
Claim 3 is newly added.

Response to Arguments
Applicant's remarks filed 12/30/2021, page 8, regarding the double patenting rejection have been considered and are acknowledged. The double patenting rejection is maintained.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Co-Pending Application No. 17/220,756
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/220,756 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee) and further in view of Shimada et al. (US 2012/0320981 A1) (hereinafter Shimada).

Instant – 17/039,862
Co-Pending – 17/220,756
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; 
dividing a coding tree unit in a current image into one or more coding units using a quadtree plus binary tree division method; 
dividing one of the one or more coding units into one or more sub-blocks;

determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; 
determining a specific neighboring image block in the current image and spatially neighboring to one coding unit of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one coding unit; 

determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block; 
determining a related reference block of the one coding unit in the co-located reference image of the one coding unit according to a motion vector of the specific neighboring image block; 

dividing the related reference block into several related reference sub-blocks; 
dividing the related reference block into several related reference sub-blocks
in response to a motion vector of one of the related reference sub-blocks pointing to a short-term reference image: 
in response to determining, according to sequence parameter set (SPS), that a motion vector of one related reference sub-block of the related 

a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and
a temporal distance between the co-located reference image of the one of the one or more coding units and an image containing the one of the one or more coding units;
scaling the motion vector of the one of the related reference sub-blocks using the scaling factor to obtain a scaled motion vector; and 
determining a scaling factor of the motion vector of the one related reference sub-block according to: 
a distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one coding unit, and
a distance between the co-located reference image of the one coding unit and the current image containing the one coding unit;
scaling the motion vector of the one related reference sub-block using the scaling factor; and
performing prediction for the one of the one or more coding units according to the scaled motion vector;
performing prediction for the one coding unit according to the motion vector of the one related reference sub-block after being scaled; and
without scaling.
in response to determining, according to SPS, that the motion vector of the one related reference sub-block points to a long-term reference image, performing prediction for the one coding unit according to the motion vector of the one related reference sub-block.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing one of the one or more coding units into one or more sub-blocks; and one of the related reference sub-blocks without scaling. However these limitations are known in the art as evidenced by Lee and Shimada as outlined below.
Lee teaches of dividing one of the one or more coding units into one or more sub-blocks [Paragraph [0117]-[0122], Fig. 6A, Quad-tree partitioning can be further partitioned until node reaches minimum allowed binary-tree node size]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
[Paragraph [0152]-[0154], [0197] & [0223], When scaling factor is 1, the scaling operation unit outputs selected motion vector as vector predictor candidate without performing scaling operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Co-pending application to incorporate and implement the motion vector scaling of Shimada as above, to reduce the amount of code of difference vectors and thereby improving coding efficiency as Shimada states in Paragraph [0154]-[0155]. 

Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view Lee and Shimada for the similar reasons of obviousness as noted above.


Co-Pending Application No. 17/039,879
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,879 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee) and further in view of Shimada et al. (US 2012/0320981 A1) (hereinafter Shimada).

Instant – 17/039,862
Co-Pending – 17/039,879
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; 

dividing one of the one or more coding units into one or more sub-blocks;
dividing the coding unit into several sub-blocks each having a fixed size of 8x8;
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; 

determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block; 
determining a related reference block of one of the sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;
dividing the related reference block into several related reference sub-blocks; 


in response to a motion vector of the related reference block of the one of the subblocks pointing to a short-term reference image:
determining a scaling factor of the motion vector of the one of the related reference sub-blocks according to:

a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and

a temporal distance between the co-located reference image of the one of the one or more coding units and an image containing the one of the one or more coding units;
scaling the motion vector of the one of the related reference sub-blocks using the scaling factor to obtain a scaled motion vector; and 
determining a scaling factor of the motion vector of the related reference block of the one of the sub-blocks according to:
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the sub-blocks and the co-located reference image of the coding unit, and

a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; 
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and


determining motion information of the one of the sub-blocks according to the motion vector after being scaled;
performing prediction for the coding unit according to the motion information of the one of the sub-blocks
in response to the motion vector of the one of the related reference sub-blocks pointing to a long-term reference image, performing prediction for the one of the one or more coding units using the motion vector of the one of the related reference sub-blocks without scaling.
in response to the motion vector of the related reference block of the one of the sub-blocks pointing to a long-term reference image:
setting the scaling factor of the motion vector of the related reference block of the one of the sub-blocks to 1;
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor; and
determining the motion information of the one of the sub-blocks according to the motion vector after being scaled; and
performing prediction for the coding unit according to the motion information of the one of the sub-blocks; and



dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; dividing the related reference block into several related reference sub-blocks; one of the related reference sub-blocks without scaling.
However these limitations are known in the art as evidenced by Lee and Shimada as outlined below.
Lee teaches dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
dividing one of the one or more coding units into one or more sub-blocks [Paragraph [0117]-[0122], Fig. 6A, Quad-tree partitioning can be further partitioned until node reaches minimum allowed binary-tree node size];
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; and
dividing the related reference block into several related reference sub-blocks [Paragraph [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Shimada teaches of the one of the related reference sub-blocks without scaling [Paragraph [0152]-[0154], [0197] & [0223], When scaling factor is 1, the scaling operation unit outputs selected motion vector as vector predictor candidate without performing scaling operation].


Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view Lee and Shimada for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/039,939
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/039,939 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee) and further in view of Shimada et al. (US 2012/0320981 A1) (hereinafter Shimada).

Instant – 17/039,862
Co-Pending – 17/039,939
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; 


dividing a coding unit into one or more sub-blocks; 
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; 

determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block; 
determining a related reference block of the one of the one or more sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit; 

dividing the related reference block into several related reference sub-blocks; 

in response to a motion vector of one of the related reference sub-blocks pointing to a short-term reference image: 
in response to a motion vector of the related reference block of the one of the one or more sub-blocks pointing to a short-term reference image: 

a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and
a temporal distance between the co-located reference image of the one of the one or more coding units and an image containing the one of the one or more coding units;
scaling the motion vector of the one of the related reference sub-blocks using the scaling factor to obtain a scaled motion vector; and 
determining a scaling factor of the motion vector of the related reference block of the one of the one or more sub-blocks according to:
a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the one or more sub-blocks and the co-located reference image of the coding unit, and
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; and 
scaling the motion vector of the related reference block of the one of the one or more sub-blocks using the scaling factor;
performing prediction for the one of the one or more coding units according to the scaled motion vector;

in response to the motion vector of the one of the related reference sub-blocks pointing prediction for the one of the one or more coding units using the motion vector of the one of the related reference sub-blocks without scaling.




Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; dividing the related reference block into several related reference sub-blocks; performing prediction for the one of the one or more coding units according to the scaled motion vector; prediction for the one of the one or more coding units using the motion vector of the one of the related reference sub-blocks without scaling. However these limitations are known in the art as evidenced by Lee and Shimada as outlined below.
Lee teaches dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
[Paragraph [0117]-[0122], Fig. 6A, Quad-tree partitioning can be further partitioned until node reaches minimum allowed binary-tree node size];
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; and
dividing the related reference block into several related reference sub-blocks [Paragraph [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks]; and 
performing prediction for the one of the one or more coding units according to the scaled motion vector [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Shimada teaches of the one of the related reference sub-blocks without scaling [Paragraph [0152]-[0154], [0197] & [0223], When scaling factor is 1, the scaling operation unit outputs selected motion vector as vector predictor candidate without performing scaling operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Co-pending application to incorporate and implement the motion vector scaling of Shimada as above, to reduce the amount of code of difference vectors and thereby improving coding efficiency as Shimada states in Paragraph [0154]-[0155]. 


Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view Lee and Shimada for the similar reasons of obviousness as noted above.


Co-Pending Application No. 17/220,797
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/220,797 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee) and further in view of Shimada et al. (US 2012/0320981 A1) (hereinafter Shimada).

Instant – 17/039,862
Co-Pending – 17/220,797
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; 

dividing one of the one or more coding units into one or more sub-blocks;
dividing the coding unit into several sub-blocks
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; 


determining a related reference block of one of the sub-blocks of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;
dividing the related reference block into several related reference sub-blocks; 

in response to a motion vector of one of the related reference sub-blocks pointing to a short-term reference image: 
in response to a motion vector of the related reference block of the one of the sub- blocks pointing to a short-term reference image: 
determining a scaling factor of the motion vector of the one of the related reference sub-blocks according to:
a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and
a temporal distance between the co-located reference image of the one of the one or more coding units and an image 
scaling the motion vector of the one of the related reference sub-blocks using the scaling factor to obtain a scaled motion vector; and 

a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one of the sub-blocks and the co-located reference image of the coding unit, and

scaling the motion vector of the related reference block of the one of the sub- blocks using the scaling factor; and

determining motion information of the one of the sub-blocks according to the motion vector after being scaled;
determining the motion information of the one of the sub-blocks according to the motion vector after being scaled; and performing prediction for the coding unit according to the motion information of the one of the sub-blocks;
in response to the motion vector of the one of the related reference sub-blocks pointing to a long-term reference image, performing prediction for the one of the one or more coding units using the motion vector of the without scaling.

to 1;
scaling the motion vector of the related reference block of the one of the sub-blocks using the scaling factor;
determining the motion information of the one of the sub-blocks according to the motion vector after being scaled; and performing prediction for the coding unit according to the motion information of the one of the sub-blocks;



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method;  determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; dividing the related reference block into several related reference sub-blocks; and one of the related reference sub-blocks without scaling. However these limitations are known in the art as evidenced by Lee and Shimada as outlined below.
Lee teaches dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
dividing one of the one or more coding units into one or more sub-blocks [Paragraph [0117]-[0122], Fig. 6A, Quad-tree partitioning can be further partitioned until node reaches minimum allowed binary-tree node size];
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; and
dividing the related reference block into several related reference sub-blocks [Paragraph [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the Co-pending application to add the teachings of Lee as above, to reduce complexity in video processing as discussed in Paragraphs [0138], and use of quad-tree-binary-tree partitioning techniques that are more efficient than quad tree structures as discussed in Paragraph [0117].
Shimada teaches of the one of the related reference sub-blocks without scaling [Paragraph [0152]-[0154], [0197] & [0223], When scaling factor is 1, the scaling operation unit outputs selected motion vector as vector predictor candidate without performing scaling operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Co-pending application to incorporate and implement the motion vector scaling of Shimada as above, to reduce the amount of code of difference vectors and thereby improving coding efficiency as Shimada states in Paragraph [0154]-[0155]. 


Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view Lee and Shimada for the similar reasons of obviousness as noted above.

Co-Pending Application No. 17/221,275
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application No. 17/221,275 in view of Lee et al. (US 2017/0332099 A1) (hereinafter Lee) and further in view of Shimada et al. (US 2012/0320981 A1) (hereinafter Shimada).

Instant – 17/039,862
Co-Pending – 17/221,275
1. A video processing method comprising:
1. A video image processing method comprising:
dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; 

dividing one of the one or more coding units into one or more sub-blocks;

determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; 

determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block; 
determining a related reference block of the one sub-block of the coding unit in the co-located reference image of the coding unit according to the reference motion vector of the coding unit;
dividing the related reference block into several related reference sub-blocks; 

in response to a motion vector of one of the related reference sub-blocks pointing to a short-term reference image: 
in response to a motion vector of the related reference block of the one sub-block pointing to a short-term reference image:
determining a scaling factor of the motion vector of the one of the related reference sub-blocks according to:
a temporal distance between a reference image pointed to by a motion vector of the related reference block and the co-located reference image of the one of the one or more coding units, and

scaling the motion vector of the one of the related reference sub-blocks using the scaling factor to obtain a scaled motion vector; and 

a temporal distance between a reference image pointed to by the motion vector of the related reference block of the one sub-block and the co-
a temporal distance between the co-located reference image of the coding unit and an image containing the coding unit; and 
scaling the motion vector of the related reference block of the one subblock using the scaling factor;
performing prediction for the one of the one or more coding units according to the scaled motion vector;

in response to the motion vector of the one of the related reference sub-blocks pointing to a long-term reference image, performing prediction for the one of the one or more coding units using the motion vector of the one of the related reference sub-blocks without scaling.
in response to the motion vector of the related reference block of the one subblock pointing to a long-term reference image:
setting the scaling factor of the motion vector of the related reference block of the one sub-block to 1; and
scaling the motion vector of the related reference block of the one subblocks using the scaling factor; and



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application discloses the limitations of, dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method; dividing one of the one or more coding units into one or more sub-blocks; determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the specific neighboring image block being same as a co-located reference image of the one of the one or more coding units; dividing the related reference block into several related reference sub-blocks; performing prediction for the one of the one or more coding units according to the scaled motion vector; the one of the related reference sub-blocks without scaling. However these limitations are known in the art as evidenced by Lee and Shimada as outlined below.
Lee teaches dividing a coding tree unit in an image into one or more coding units using a quadtree plus binary tree division method [Paragraph [0117]-[0120], Fig. 6A, Block 150 partitioned using quad-tree-binary-tree (QTBT) partitioning techniques]; 
dividing one of the one or more coding units into one or more sub-blocks [Paragraph [0117]-[0122], Fig. 6A, Quad-tree partitioning can be further partitioned until node reaches minimum allowed binary-tree node size];
determining a specific neighboring image block in the image and spatially neighboring to the one of the one or more coding units, a reference image of the [Paragraph [0126]-[0131], Fig. 7-8, Determining Current block 238, as specific neighboring block spatially neighboring other blocks as shown in Fig. 7, referring to current reference picture 232 as reference image being the same as co-located reference image in that both reference images are being referenced by motion vectors 242 and 244 for blocks 238 and 240]; 
determining a related reference block of the one of the one or more coding units in the co-located reference image of the one of the one or more coding units according to a motion vector of the specific neighboring image block [Paragraph [0129]-[0131], Fig. 8, Collocated block 240 is predicted using motion vector 244, as motion vector of the specific neighboring image block, that points to the PU in collocated reference block 236, as related reference block]; and
dividing the related reference block into several related reference sub-blocks [Paragraph [0143]-[0147], Fig. 10, In ATMVP, current PU is split into Sub-PUs, as reference sub-blocks]; and
performing prediction for the one of the one or more coding units according to the scaled motion vector [Paragraph [0131]-[0134], [0148] & [0243]-[0250], TMVP candidates subjected to motion vector scaling to produce TMVP candidate 242 based on POC differences, wherein TMVP candidate 242 is then used for prediction].


Shimada teaches the one of the related reference sub-blocks without scaling [Paragraph [0152]-[0154], [0197] & [0223], When scaling factor is 1, the scaling operation unit outputs selected motion vector as vector predictor candidate without performing scaling operation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Co-pending application to incorporate and implement the motion vector scaling of Shimada as above, to reduce the amount of code of difference vectors and thereby improving coding efficiency as Shimada states in Paragraph [0154]-[0155]. 

Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the Co-pending application in view Lee and Shimada for the similar reasons of obviousness as noted above.

Allowable Subject Matter
Claims 1-3 would be allowable over prior art upon overcoming the Double Patenting rejection of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487